DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       DANIELLE ROBINSON,
                            Appellant,

                                    v.

  FCI DEVELOPMENT TEN, LLC d/b/a ATLANTICO AT PALM AIRE,
                         Appellee.

                              No. 4D22-621

                          [October 27, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John Hurley, Judge; L.T. Case No. CONO22000391.

  Danielle Robinson, Pompano Beach, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and KUNTZ, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.